DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2022 has been entered. Claims 1, 10, and 19 have been amended. Claims 1-33 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 11, 2022 have been considered but they are not fully persuasive.
The previously pending rejection under 35 U.S.C. § 112(a) is withdrawn in response to Applicant’s claim amendments; however, a new one is applied below.
Regarding the rejection under 35 U.S.C. § 101, “Applicant respectfully reemphasize that the instant disclosure includes utilizing specialized databases to screen vendors and prevent payments to unqualified vendors…A human would not be able to process the large volumes of data that are involved within a practicable time frame…The graphical user interface provides a particular method of which data is presented…” (Page 13 of Applicant’s response) The Examiner points out that the 
Applicant’s Specification acknowledges that the disclosed invention may be implemented using “one or more conventional general purpose central processing units (CPUs)…[or] a number of graphical processing units (GPUs),” as explained in paragraph 70:
[0070] Processor unit 1304 serves to execute instructions for software that may be loaded into memory 1306. Processor unit 1304 may be a number of processors, a multi-processor core, or some other type of processor, depending on the particular implementation. In an embodiment, processor unit 1304 comprises one or more conventional general purpose central processing units (CPUs). In an alternate embodiment, processor unit 1304 comprises a number of graphical processing units (GPUs).
There is no disclosure of a technological or technical improvement in Applicant’s original disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 10, and 19 recite “wherein the at least one operation comprising creating, modifying, and sorting the tests through a drop down menu.” The closest source of support for this limitation is found in Figure 8; however, Figure 8 shows these options in a pop-up menu and not a drop down menu per se. Therefore, the reference to a “drop down menu” constitutes new matter. The dependent claims inherit this rejection. (Replacing the term “drop down menu” with “pop-up menu” in the claims would likely overcome this rejection. Applicant may also point to specific support in the Specification or Drawings for a “drop down menu” to overcome the rejection.)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to “vetting vendors before remitting payment by filtering vendors that have met specified requirements for membership in designated labor clouds” (Spec: ¶ 1) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Process (claims 1-9), Apparatus (claims 10-18), Article of Manufacture (claims 19-27)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite vetting payments by creating a number of labor clouds, wherein each labor cloud has a number of specified membership requirements, and wherein the number of specified membership requirements comprise a number of tests customized based on user preference to assess knowledge and skills of a number of vendors; populating the labor clouds with a number of vendors who meet the specified membership requirements specified for each labor cloud; receiving a selection from a customer of a labor cloud from among the number of labor clouds to form a selected labor cloud; receiving a designation by the customer of vendor to form a designated vendor; receiving a payment request from the customer for the designated vendor; determining if the designated vendor is a member of the selected labor cloud; holding payment if the designated vendor is not a member of the selected labor cloud; and submitting payment to the designated vendor according to the payment request only upon confirmation that the designated vendor has joined the selected labor cloud; and details thereof.  These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). The gathering of information and decision-making are examples of mental processes. The claims may be interpreted as evaluating human vendors and facilitating work relationships and payment transactions among parties, which are examples of managing relationships or interactions between people (i.e., organizing human activity). Using a test customized to a user further incorporates the abstract ideas of a mental process and organizing human activity. For example, a human user may make a decision as to which test to administer to vendors (i.e., mental process). Also, making such a decision is relevant to managing human interactions and activity (i.e., organizing human activity). The dependent claims further present details of the aforementioned abstract ideas.
2A – Prong 2: Integrated into a Practical Application?
No – All claims incorporate a number of processors and a user interface. The apparatus claims further include a bus system and a storage device. The article of manufacture claims further include a number of non-volatile computer-readable storage media. The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 44, 69-79).  

The claims also generally receive, store (including storing information from each labor cloud in a specialized database), and/or output (e.g., display, such as via a GUI) data, which are examples of insignificant extra-solution activity.
The ability to automatically fill in payment details (as recited in claims 28-30) is another example of automating a manual process at a high level of generality. The lack of technical details regarding how such automation might occur supports the Examiner’s assessment that the details of claims 28-30 present functions that, aside from generally being performed by a number of processors, are an analog of how a human could manually perform such payment functions.
Dependent claims 31-33 also generally display information and the automation is only recited at a high level of generality.
Presenting various generic computer processing options (including creating, modifying, and sorting tests) through a drop-down menu in a graphical user interface utilizes generic display functions and processing operations.

No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…
As explained in Step 2A – Prong 2 above, presenting various generic computer processing options (including creating, modifying, and sorting tests) through a drop-down menu in a graphical user interface utilizes generic display functions and processing operations. Even if viewed as a more specialized display feature, Official Notice is taken that these functions were well-understood, routine, and conventional in the art well before Applicant’s effective filing date. Furthermore, Applicant’s own disclosure depicts the drop down feature as more of a pop-menu (e.g., see Figure 8), which is a very old and well-known GUI element and Applicant’s Specification does not describe it in any great detail, thereby leading the Examiner to believe that conventional pop-up and other GUI operations are utilized in the claimed invention.


Allowable Subject Matter
Claims 1-33 are allowable over the prior art. The rejections under 35 U.S.C. §§ 101 and 112(a) should be overcome as well (without broadening the scope of the claims) before the claims are allowed. The following is a statement of reasons for the indication of allowable subject matter. The closest prior art references of record include Butler et al. (US 2010/0017253) in view of Patterson (US 2014/0297468) in view of Barnett et al. (US 2014/0136438), as presented in the last art rejection of the claims (e.g., see the final Office action dated July 21, 2021). While Butler discloses that labor clouds are groups of server providers (as explained in the last pending art rejection), Butler does not explicitly disclose that each labor cloud comprises a specialized database. While Barnett provides a recruiter with menus of test-related options required for potential candidates (Barnett: ¶ 31), Barnett does not explicitly present steps that actively display the number of tests (which are customized based on user preferences to assess knowledge and skills of a number of vendors) in a first graphical user interface and then present option to perform operations comprising creating, modifying, and sorting the tests through a drop down menu, and performing one of these three options in response to user selection. While providing users with a drop-down list of options from which to select and providing users with options to create, modify, and sort are individually old and well-known, the ordered combination and specific integration of all of the claimed limitations as one coherent method, system, and article of manufacture (as recited in the independent claims) would have been unobvious to those skilled in the art before Applicant’s effective filing date; therefore, the claims are allowable over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683